         Case
          Case1:20-cr-10281-FDS
               1:20-cr-10281-FDS Document
                                  Document54-1
                                           55 Filed
                                               Filed02/26/21
                                                     02/25/21 Page
                                                               Page11ofof44




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )
                                             )
                  v.                         )    Criminal No. 20-10281-FDS
                                             )
XAVIER NILES CHARLES,                        )
    a/k/a “Xavier Niles-Charles,”            )
                    Defendant.               )

                        PRELIMINARY ORDER OF FORFEITURE

SAYLOR, D.J.

        WHEREAS, on November 17, 2020, the United States Attorney for the District of

Massachusetts filed a one-count Information, charging Xavier Niles Charles (the “Defendant”)

with Receipt of a Firearm While Under Indictment, in violation of 18 U.S.C. § 922(n) (Count

One);

        WHEREAS, the Information also included a Firearm Forfeiture Allegation, pursuant to

18 U.S.C. § 924(d)(1), and 28 U.S.C § 2461(c), which provided notice that the United States

intended to seek the forfeiture, upon conviction of the Defendant of the offense alleged in Count

One of the Information, of any firearm or ammunition involved in or used in any knowing

commission of the offense, and the property to be forfeited included, but was not limited to, a

Glock, Model 42, .380 caliber pistol, bearing serial number ACEY863 (the “Firearm”);

        WHEREAS, on December 18, 2020, at a hearing pursuant to Rule 11 of the Federal

Rules of Criminal Procedure, the Defendant waived his right to being charged by Information,

and agreed to plead guilty to Count One of the Information, pursuant to a written plea agreement

that he signed on December 21, 2020;

        WHEREAS, in Section 6 of the plea agreement, Defendant waived and released any

claims he may have to any vehicles, currency, or other personal property seized by the United
           Case
            Case1:20-cr-10281-FDS
                 1:20-cr-10281-FDS Document
                                    Document54-1
                                             55 Filed
                                                 Filed02/26/21
                                                       02/25/21 Page
                                                                 Page22ofof44




States, or seized by any state or local law enforcement agency and turned over to the United

States, during the investigation and prosecution of this case, and thereby implicitly consented to

the forfeiture of the Firearm;

         WHEREAS, in light of the Information, the Defendant’s guilty plea and the plea

agreement, the United States has established the requisite nexus between the Firearm and the

offense to which the Defendant pled guilty, and accordingly, the Firearm is subject to forfeiture

to the United States pursuant to 18 U.S.C. § 924(d)(1), and 28 U.S.C § 2461(c); and

         WHEREAS, pursuant to 18 U.S.C. § 924(d)(1), 28 U.S.C § 2461(c), and Rule 32.2(b)(2)

of the Federal Rules of Criminal Procedure, the United States is now entitled to a Preliminary

Order of Forfeiture against the Firearm.

         ACCORDINGLY, it is hereby ORDERED, ADJUDGED, AND DECREED that:

         The Court finds, pursuant to Rule 32.2(b)(1) of the Federal Rules of Criminal Procedure,

that the United States has established the requisite nexus between the Firearm and the offense to

which the Defendant plead guilty.

         1.     The Court shall retain jurisdiction in this case for the purpose of enforcing this

Order.

         2.     Accordingly, all of Defendant's interests in the Firearm are hereby forfeited to the

United States of America for disposition pursuant to 18 U.S.C. § 924(d)(1), and 28 U.S.C.

§ 2461(c).

         3.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States is hereby authorized to seize the Firearm and maintain it in its secure custody and

control.

         4.     Pursuant to 21 U.S.C. § 853(n)(1), the United States shall publish, for thirty (30)

                                                  2
           Case
            Case1:20-cr-10281-FDS
                 1:20-cr-10281-FDS Document
                                    Document54-1
                                             55 Filed
                                                 Filed02/26/21
                                                       02/25/21 Page
                                                                 Page33ofof44




consecutive calendar days on the government forfeiture website www.forfeiture.gov, notice of

the Preliminary Order of Forfeiture and notice of the United States’ intent to dispose of the

Firearm.

        5.         Pursuant to 21 U.S.C. § 853(n)(1), the United States shall give, to the extent

practicable, direct written notice to any person known to have alleged an interest in the Firearm

to be forfeited.

        6.         Pursuant to 21 U.S.C. § 853(n)(2) and (3), the notice referred to above shall state:

(a) that any person, other than the Defendant, asserting a legal interest in the Firearm, shall,

within sixty (60) days after the first day of publication on the government forfeiture website or

within thirty (30) days after receipt of actual notice, whichever is earlier, file a petition with the

United States District Court in Boston, Massachusetts, requesting a hearing to adjudicate the

validity of his or her interest in the Firearm; and (b) that the petition shall be signed by the

petitioner under the penalty of perjury and shall set forth the nature and extent of the petitioner’s

right, title, or interest in the Firearm, the time and circumstances of the petitioner’s acquisition of

the right, title, or interest in the Firearm, any additional facts supporting the petitioner’s claim,

and the relief sought.

        7.         Pursuant to 21 U.S.C. § 853(n)(7), following the Court’s disposition of all

petitions filed under 21 U.S.C. § 853(n)(6), or if no such petitions are filed following the

expiration of the period provided in 21 U.S.C. § 853(n)(2) for the filing of such petitions, the

United States of America shall have clear title to the Firearm.

        8.         Upon adjudication of all third party interests, this Court will enter a Final Order of

Forfeiture, pursuant to 18 U.S.C. § 924(d)(1), 28 U.S.C § 2461(c), and Rule 32.2(c) of the

Federal Rules of Criminal Procedure, in which all interests will be addressed.

                                                     3
          Case
           Case1:20-cr-10281-FDS
                1:20-cr-10281-FDS Document
                                   Document54-1
                                            55 Filed
                                                Filed02/26/21
                                                      02/25/21 Page
                                                                Page44ofof44




         9.        Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Preliminary Order of Forfeiture will become final as to the Defendant at the time of his

sentencing, will be part of the Defendant’s criminal sentence, and will be included in the

criminal judgment entered by this Court against him.

                                                        /s/ F. Dennis Saylor, IV
                                                        F. DENNIS SAYLOR IV
                                                        Chief United States District Judge

Dated:        2/26/2021




                                                    4
